21st Mortgage




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 30, 2015

                                   No. 04-14-00690-CV

                     Thomas ROSAS, Jaime Rosas, and all Occupants,
                                     Appellants

                                            v.

                         21ST MORTGAGE CORPORATION,
                                   Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                             Trial Court No. 2014-CV-00771
                          Honorable Tina Torres, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief and Response to Motion to
Show Cause is GRANTED. The appellant’s brief is due on February 9, 2015.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court